Citation Nr: 1046709	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Whether the Veteran's son may be recognized as a helpless child.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 
1966.

This appeal to the Board of Veterans' Appeals (Board) originally 
arose from a June 2007 rating decision issued by the RO.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2010; a copy of the 
transcript is associated with the record.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on this part.


REMAND

The Veteran is seeking helpless child status before the age of 18 
for his son.  He indicated that his son began having social 
difficulty at a young age and was treated by a child psychiatrist 
with a diagnosis of depression or bipolar disorder.  He was 
eventually diagnosed as being autistic prior to his eighteenth 
birthday and currently has a diagnosis of Asperger's syndrome.  

The Veteran reported that his son had difficulty in school and 
eventually attended a special school, but was unable to complete 
his schooling.  He asserts that his son is unable to care for 
himself due to his social and mental difficulties.  (See hearing 
transcript pp. 3-6).

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

The claims file reflects that the Veteran's son has outstanding 
records from Massachusetts Rehabilitation Commission; 
Massachusetts Disability Commission; Malden Alternative High 
School (school adjustment counselor J. R.); Malden Public School; 
Harbor School Merrimac; Arbour Counseling Center in Malden; DMH 
Adult Continuing Care; Dunn Middle School in Denvers; North Shore 
Medical Center in Salem; Family Continuity Program in Malden (Dr. 
R. B.); Children's Connection; and Riverside Outpatient Centers 
Family Partnership in Wakefield.  

Further, the Veteran's son is apparently receiving Social 
Security Disability benefits, as indicated on page 18 of the 
hearing transcript.  (See also records from the Commonwealth 
Massachusetts Executive Office of Health and Human Services 
Department of Mental Health, to include a February 2000 letter).  

After obtaining these records, the RO should arrange for the 
Veteran's son to undergo a medical examination by an appropriate 
physician, to determine his current level of functioning and 
whether he was permanently incapable of self-support by reason of 
mental or physical defect at or prior to attaining the age of 18 
years.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2010).  

In this regard, the Board notes that the question of permanent 
incapacity for self-support is one of fact for determination by 
the rating agency on competent evidence of record in the 
individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).  Rating criteria applicable to disabled Veterans are not 
controlling.  See 38 C.F.R. 
§  3.356(a).

A remand is necessary in light of the Veteran's hearing testimony 
and the RO's inability to obtain pertinent records identified by 
the Veteran and the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO take appropriate steps to 
contact the Veteran in order to have him 
identify all healthcare provider(s), 
counselor(s), any another program(s) who 
have treated his son, including 
Massachusetts Rehabilitation Commission; 
Massachusetts Disability Commission; Malden 
Alternative High School (school adjustment 
counselor J. R.); Malden Public School; 
Harbor School Merrimac; Arbour Counseling 
Center in Malden; DMH Adult Continuing 
Care; Dunn Middle School in Denvers; North 
Shore Medical Center in Salem; Family 
Continuity Program in Malden (Dr. R. B.); 
Children's Connection; and Riverside 
Outpatient Centers Family Partnership in 
Wakefield, whose records have not yet been 
obtained, and request that he return any 
necessary authorizations for release of 
records.  The RO then should request copies 
of treatment records from all identified 
providers and associate all records and 
responses received with the claims file.  

2.  Then, the RO should make arrangements 
for the Veteran's son, D., to undergo an 
examination to determine his current level 
of his functioning and whether he was 
permanently incapable of self-support by 
reason of mental or physical defect at the 
date of attaining the age of 18 years.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran's 
son, and the examination report should 
include discussion of the documented 
medical history and the Veteran's 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

Based on review of the claims file, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that D. was permanently 
incapable of self-support by reason of 
mental or physical defect at the date of 
attaining the age of 18 years.  

A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims file.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative with a fully 
responsive Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and afford them a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)(2010).


